Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

IN THE MATTER OF THE SEARCH OF:

DROPBOX ACCOUNTS ASSOCIATED CASE NO.: 5:19-mj-109-MJF
WITH EMAIL ADDRESSES
LOGAN.ROSBOROUGH@HOTMAIL.COM
AND
WAVE.DRAGON.KID@GMAIL.COM
/

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Scott T. Sikes, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

I. [am a Special Agent with the United States Homeland Security
Investigations in the United States Department of Homeland Security (hereinafter
referred to as HSI). As a Special Agent with HSI, I am an “investigative or law
enforcement officer” within the meaning of Title 18, United States Code, § 2510(7),
that is, an officer of the United States who is empowered by law to conduct
investigations of and to make arrests for offenses enumerated in Title 18, United

States Code, § 2516.

2.  Thave been employed with HSI for nine years and I am assigned to the
Panama City, Florida Resident Agent in Charge Office (RAC/Panama City) of the
Tampa Special Agent in Charge Office, which has jurisdiction over Nettherne FLD pe

DEC OLS pelol
1

 
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 2 of 21

Florida. As a Special Agent, I am responsible for investigating a wide range of
federal crimes to include child exploitation and child pornography. I have received
training and actual experience relating to Federal Criminal Procedures, Federal
Statutes and HSI Regulations. I have also spoken with and been advised by other
agents regarding criminal child exploitation and child pornography activity. I have
successfully completed the Criminal Investigator Training Program and HSI Special
Agent Training at the Federal Law Enforcement Training Center in Brunswick,
Georgia, where I received instruction on many subjects to include the investigation
of child exploitation and human trafficking crimes.

3. I have participated in investigations involving the investigation of child
exploitation and child pornography crimes. I am familiar with the manner in which
online social media platforms, such as Instagram and others, can be used as a method
of communication, as well as of recruitment by individuals involved in child
pornography crimes. I also am aware that individuals involved in these types of
offenses frequently conduct their business using electronic forms of communications
to further their illegal activities, including, but not limited to, use of cellular
telephones, pay phones, prepaid calling cards and digital display paging devices,
social media, including Instagram, and their use of numerical codes and coded and/or

cryptic language, words, and references to conduct their offenses.
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 3 of 21

4, As part of my duties as a HSI Special Agent, I have participated in
long-term historical conspiracy investigations, as well as complex investigations
targeting individuals and organizations involved in producing and sharing child
pornography. I have testified in federal judicial proceedings. I have been involved
in the debriefing of defendants, witnesses and informants. Further, I have
participated in numerous criminal investigations in which I have conducted or
participated in physical surveillance, electronic surveillance, undercover
transactions, and the execution of search warrants. I have also supported Title II
investigations involving the use of electronic communications interceptions through
monitoring, technical operations, surveillance, arrests and prosecution.

5. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses.
This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.
Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that Logan ROSBOROUGH and others to be
identified, have committed violations of Title 18, United States Code, Section
2252A(a)(2) (Distribution and Receipt of Child Pornography) and Title 18, United
States Code, Section 2252A(a)(5) (Possession of Child Pornography). This

affidavit is made in support of an application for a search warrant under 18 U.S.C.
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 4 of 21

§§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require Dropbox, Inc. (hereinafter
Dropbox”) to disclose to the government copies of the information (including the
content of communications) further described in Section I of Attachment B. Upon
receipt of the information described in Section I of Attachment B, government
authorized persons will review that information to locate the items described in
Section II of Attachment B.
BACKGROUND CONCERNING DROPBOX
6. Dropbox is a service that allows its users to store files on Dropbox’s
servers for free or for a monthly fee. According to Dropbox’s privacy policy, found
at https://www.dropbox.com/privacy, Dropbox collects and stores account
information, the files you upload, download, or access with Dropbox, and usage
information. It also collects device information: “We also collect information from
and about the device you used to access the Services. This includes things like IP
addresses, the type of browser and device you use, the web page you visited before
coming to our sites, and identifiers associated with your devices.” As an example,
online storage mediums such as Dropbox make it possible for the user to have access
to saved files without the requirement of storing said files on their own computer,
cellular telephone, or other electronic storage device. Dropbox is an “offsite”
storage medium for data that can be viewed at any time from any device capable of

accessing the internet. Users can store their files on Dropbox and avoid having the
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 5 of 21

files appear on their computer, cellular phone, or other electronic storage device.
Anyone searching an individual’s device that utilizes Dropbox would not be able to
view these files if the user opted only to store them at an offsite such as Dropbox.
This is often viewed as advantageous for collectors/purveyors/distributors of child
pornography in that they can enjoy an added level of anonymity and security.

7. Dropbox allows subscribers to obtain accounts at the domain name
www.dropbox.com. Subscribers obtain a Dropbox account by registering with an
email address. During the registration process, Dropbox asks subscribers to provide
basic personal identifying information. This information can include the
subscriber’s full name, physical address, telephone numbers and other identifiers,
alternative email addresses, and, for paying subscribers, means and source of
payment, including any credit or bank account number.

8. When the subscriber transfers a file to a Dropbox account, it is initiated
at the user’s computer, transferred via the internet to the Dropbox servers, and then
can automatically be synchronized and transmitted to other computers or electronic
devices that have been registered with that Dropbox account. This includes online
storage in Dropbox servers. If the subscriber does not delete the content, the files
can remain on Dropbox servers indefinitely. Even if the subscriber deletes their
account, it may continue to be available on the Dropbox servers for a certain period

of time.
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 6 of 21

9, Online storage providers typically retain certain transactional
information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of
service, records of log-in (7.e., session) times and durations, the types of service
utilized, the status of the account (including whether the account is inactive or
closed), the methods used to connect to the account, and other log files that reflect
usage of the account. In addition, online storage providers often have records of the
Internet Protocol address (“IP address”) used to register the account and the IP
addresses associated with particular logins to the account. Because every device that
connects to the internet must use an IP address, IP address information can help to

identify which computers or other devices were used to access the account.

10. In some cases, Dropbox account users will communicate directly with
Dropbox about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. Online storage providers typically retain
records about such communications, including records of contacts between the user
and the provider’s support services, as well records of any actions taken by the
provider or user as a result of the communications. To sign into the user’s Dropbox
account, the user enters an email and password. Once a user has a Dropbox

account, they can invite other Dropbox users to access their shared folders. A
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 7 of 21

shared folder is one in which more than one user has access to, and can add,
download or delete content.
PROBABLE CAUSE
11. Onorabout July 10, 2018, the Jackson County Sheriff’s Office received
a Cybertip from the National Center for Missing and Exploited Children (NCMEC).
The Cybertip provided information indicating a user of the social media application,
Tumblr, uploaded forty-nine (49) images that were previously identified as child
pornography. The Tumblr user that uploaded forty-nine (49) images of child
pornography was identified as “sorryprincess66.tumblr.com.” Tumblr provided the
email address associated with Tumblr user “sorryprincess66.tumblr.com” as
“wave.dragon.kid@gmail.com” and Internet Protocol (IP) address assigned to user
“sorryprincess66.tumblr.com” as being 174.227.131.17. Tumblr provided
associated blog accounts identified as “my-hentia-list-to-watch.tumblr.com,”
“princesssorry66.tumblr.com,” and “jeffthe.tumbir.com.” It is noted that
“HENTAI” is Japanese Anime (cartoon style videos) of a pornographic nature.
12. Jackson County Sheriff's Office (hereinafter “JCSO”) Investigator
Cheree Edwards viewed the forty-nine (49) images referenced in the NCMEC
CyberTip report and confirmed the images depicted child pornography. Investigator

Edwards noted many of the images depicted a female minor, approximately five (5)
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 8 of 21

or six (6) years of age either performing oral sex on an adult male or holding an adult
male’s penis in her hand.

13. Qnor about July 17, 2018, Investigator Edwards received supplemental
NCMEC CyberTips which provided information that the Federal Bureau of
Investigations (FBI) received a referral of possible child pornography being
uploaded via uniform resource locator (URL) “https://mega.nz/nz/#!74kkQqQ!pZ-
9ZUcn77_dmTUdggpvCH6lc_2cCw32NSjptU99_ew.” The video referenced in the
CyberTip was reported to depict a prepubescent male wearing a yellow shirt and
black & white underwear, sitting on a green surface with an unidentified individual.
The unidentified individual appears to touch the child’s genitalia. The URL
identified the location the child pornography was uploaded to be cloud storage
application Mega.NZ. MegaNZ, Limited is based in New Zealand.

14. The NCMEC CyberTip indicated the FBI contacted MegaNZ in
attempt to identify the account and individual responsible for uploading the child
pornography. MegaNZ provided the FBI with email address
“wave.dragon.kid@gmail.com” as being associated with the file upload. The FBI
contacted Google in attempt to identify the account holder of
“wave.dragon.kid@gmail.com” and was provided a recovery email of
“logan.rosborough@hotmail.com” and a telephone number of 850-272-5040. The

FBI identified the account holder for telephone number 850-272-5040 to be
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 9 of 21

Kimberly Rosborough of 4391 Florence Drive, Marianna, Florida. An opensource
query of Facebook revealed Logan ROSBOROUGH to be associated with telephone
number 850-272-5040. Logan ROSBOROUGH herein after referred to as
“SUBJECT.”

15. Onor about July 26, 2018, the JCSO executed a state search and seizure
warrant at 4391 Florence Drive, Marianna, Florida. The SUBJECT was present at
the residence at time of the search warrant. The SUBJECT had on his person an
Apple iPhone which he stated was his only means of communication over the
internet and social media.

16. During a post-Miranda interview of the SUBJECT, he confirmed
ownership of email account “wave.dragon.kid@gmail.com.” The SUBJECT also
provided information of his phone number, Tumblr accounts and email accounts
consistent with the information provided in the NCMEC CyberTips. The SUBJECT
however denied ownership of Tumblr account “sorryprincess66” and
“princesssorry66.” The SUBJECT claimed he believed his phone had been
“hacked.” The SUBJECT confirmed ownership of three 3) pages or blogs prior to
the time he claimed his phone had been “hacked.” The SUBJECT also identified
the blogs “my hentia to watch list” and “jeffthe.” The SUBJECT stated he could not

recall the name of the third blog.
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 10 of 21

17. SUBJECT confirmed he did watch anime pornography but claimed he
made sure the girls in the videos were eighteen (18) or older. SUBJECT stated he
masturbated while watching erotica stories and fantasies with children but denied
being sexually aroused by young children. SUBJECT denied uploading the forty-
nine (49) images referenced in a CyberTip. When the SUBJECT was asked if he
had ever been attracted to or turned on by young children, he would take a long pause
before answering.

18. SUBJECT stated the phone seized at the time of the state search and
seizure warrant was a replacement phone he received approximately three (3)
months prior. The phone that was replaced had been dropped in water and sent back
as per the insurance policy. The SUBJECT confirmed he was the only person that
had access to his phone, his applications and his emails.

19. Investigator Edwards submitted the SUBJECT’s phone and one other
mobile telephone belonging to another resident to the Florida Department of Law
Enforcement (FDLE) cyber forensics lab for image and analysis. FDLE Laboratory
Report dated March 7, 2019, indicated they provided six (6) DVD-Rs containing the
extracted data. The extracted data was viewed by HSI Special Agent Noah Miller.
Approximately 900 images of child pornographic material were recovered.

20. HSI/Panama City, with the concurrence of the United States

Attorney’s Office, adopted the case against SUBJECT, Logan ROSBOROUGH for

10

 
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 11 of 21

federal prosecution. A Federal indictment was returned on July 9, 2019, charging
the SUBJECT with Receipt, Distribution, and Possession of Child Pornography.
The federal prosecution is pending.

21. On July 25, 2019, HSI/Panama City executed a Federal arrest warrant
and a Federal search and seizure warrant at the residence of the SUBJECT, 4391
Florence Drive, Marianna, Florida 32448. SUBJECT was present at the residence
and identified an Apple iPhone discovered on his bed to be his phone. SUBJECT
was advised the phone was being detained by order of the Search Warrant. The
Apple iPhone is identified by the International Mobile Equipment Identity IMEI)
number 356648084400759.

22. A forensic examination of the SUBJECT’s iPhone was conducted in
accordance with the Federal Search and Seizure Warrant. As a result of the forensic
examination, a Dropbox account identified by email address
“logan.rosborough@hotmail.com” and/or “wave.dragon.kid@gmail.com” was
discovered. A Preservation Request was delivered to Dropbox Legal Compliance
requesting the Dropbox account identified as “logan.tosborough@hotmail.com” and
“wave.dragon.kid@gmail.com” be preserved pending further legal process. The
Preservation Request asked for Dropbox to preserve and make available all basic
subscriber information, IP logs, stored communications, photographs, videos and

documents in possession of Dropbox for the above account.

11
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 12 of 21

23. HSI Computer Forensic Agent (CFA) Keith Mundy performed an
extraction of data from the iPhone detained by order of the Federal Search and
Seizure Warrant executed on July 25, 2019. CFA Mundy identified the device as an
Apple iPhone, IMEI 356648084400759. CFA Mundy identified files having titles
indicative of child pornography. Examples of three such files are as follows: “12yo

getting fucked 3.mp4”, “baby anal 30.mp4”, and “baby anal.mp4.”

24. Your affiant viewed the iPhone and discovered a Dropbox account with
the account titled “IT Wave games” having the associated email address of
“wave.dragon.kid@gmail.com.” Your affiant viewed images stored within the
phone and associated with the Dropbox account and discovered images appearing to
depict adult males engaged in sex acts with minor females. The images and videos
were consistent with those recovered from the SUBJECT’s cellular telephone seized
by JCSO. One photograph discovered by your affiant depicts a prepubescent female,
appearing to be no older than ten years of age, lying nude on her back. The minor
female can be seen with her legs spread exposing her genital area and an adult male
appearing to be having intercourse with the minor child. This file appears to be a
video that cannot be viewed unless the device is connected to the Dropbox account
via the internet. The Dropbox account accessible on the device contained some
images dated from June 2015 through June 2019. Another set of images and videos
were categorized in the Dropbox application as “missing dates.’ Within the

12
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 13 of 21

“missing dates,” your affiant observed a still image from a video file of an Asian
female approximately 10-years-old performing oral sex on a male. Without a date
range for the images within the “missing dates” category, seizure and search of the

entirety of the Dropbox accounts is necessary.

TECHNICAL TERMS
25. Based on my training and experience, I use the following technical
terms to convey the following meanings:

a. IP Address: The Internet Protocol address (or simply “IP address”) is
a unique numeric address used by computers on the Internet. An IP
address looks like a series of four numbers, each in the range 0-255,
separated by periods (e.g., 121.56.97.178). Every computer attached
to the Internet must be assigned an IP address so that Internet traffic
sent from and directed to that computer may be directed properly from
its source to its destination. Most Internet service providers control a
range of IP addresses. Some computers have static—that is, long-
term—IP addresses, while other computers have dynamic—that is,
frequently changed—IP addresses.

b. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the
structure of the Internet, connections between devices on the Internet

13
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 14 of 21

often cross state and international borders, even when the devices
communicating with each other are in the same state.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

26. [anticipate executing this warrant under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)
and 2703(c)(1)(A), by using the warrant to require Dropbox to disclose to the
government copies of the records and other information (including the content of
communications) particularly described in Section I of Attachment B. Upon
receipt of the information described in Section I of Attachment B, government-
authorized persons will review that information to locate the items described in

Section II of Attachment B.

CONCLUSION

27. Based on the forgoing, your affiant requests that the Court issue the

proposed search warrant.

28. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

officer is not required for the service or execution of this warrant.

29. The government will execute this warrant by serving the warrant on

Dropbox. Because the warrant will be served on Dropbox, who will then compile

14
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 15 of 21

the requested records at a time convenient to it, reasonable cause exists to permit

the execution of the requested warrant at any time in the day or night.

30. To ensure compliance with 18 U.S.C. §§ 2252 and 2252A, Dropbox
does not mail, transport, or deliver child pornography to any person other than as
permitted pursuant to 18 U.S.C. § 2258. Accordantly, absent permission of the
Court, Dropbox will not provide information responsive to this warrant should it
contain, as is anticipated, child pornography. The Court has the authority to order
Dropbox to disclose responsive data to the Court authorized search warrant by
sending it to the government using the U.S. Postal Service or another courier
service, notwithstanding 18 U.S.C. §§ 2252 or 2252A, or similar statute or code.
Dropbox routinely complies with such orders, which do not place an unreasonable
burden on Dropbox. Accordingly, Attachment B allows for Dropbox to comply
with the warrant by sending the results to your affiant by U.S. Mail or other

courier.

15
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 16 of 21

Respectfully submitted,

Scott T. Sikes / Special Agent

U.S. Department Homeland Security/
‘Homeland Security Investigations

Subscribed and sworn to before me on this 9th day of December, 2019.

/s| WUechael 9. Frauke
Michael J. Frank

United States Magistrate Judge

16
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 17 of 21

ATTACHMENT A

Location to be searched

The property to be searched are the Dropbox accounts of “Logan Rosborough,”
associated with email addresses logan.rosborough@hotmail.com and
wave.dragon.kid@gmail.com, that are stored at premises owned, maintained,
controlled, or operated by Dropbox, Inc., headquartered at 333 Brannan Street, San

Francisco, CA 94107.
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 18 of 21

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Dropbox, Inc.

To the extent that the information described in Attachment A is within the
possession, custody, or control of Dropbox, Inc. (hereinafter “Dropbox”), including
any/all messages, records, files, images/videos, logs, contacts or information
maintained by Dropbox or that have been deleted but are still available to Dropbox
or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f),
Dropbox is required to disclose the following information to the government for each
account or identifier listed in Attachment A:

a. The contents of all folders associated with the accounts, including
stored or preserved copies of image/video and text files sent to and from the
accounts, the source and destination addresses associated with files, and the date and
time at which each file was sent; and all contact information thereto with the
accounts.

b. All transactional information of all activity of the Dropbox accounts
described above, including log files, messaging logs, records of session times and
durations, dates and times of connecting, and methods of connecting: and emails

“invites” sent or received via Dropbox, and any contact lists.
2
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 19 of 21

c. All records or other information regarding the identification of the
accounts, to include full name, physical address, telephone numbers and other
identifiers, records of session times and durations, the date on which the accounts
were created, the length of service, the types of service utilized, the IP address used
to register the accounts, log-in IP addresses associated with session times and dates,
accounts status, alternative e-mail addresses provided during registration, methods
of connecting, log files, and means and source of payment (including any credit or

bank account number);

d. All records or other information stored at any time by an individual
using the accounts, including address books, contact and buddy lists, calendar data,

pictures, and files; and

€. All records pertaining to communications between Dropbox and any
person regarding the accounts or identifiers, including contacts with support services

and records of actions taken.
If. Information to be Seized by the Government.

All information described above in Section I that constitutes evidence and

instrumentalities of violations of Title 18, United States Code, Sections 2252A,
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 20 of 21

including, for each account or identifier listed on Attachment A, information
including but not limited to the following matters:

(a) Communications, images, or videos concerning/relating to or depicting
child pornography;

(b) Evidence indicating how and when the account was accessed or used,
to determine the geographic and chronological context of account
access, use, and events relating to the crime under investigation and to
the account owner;

(c) Evidence indicating the account owner’s state of mind as it relates to
the crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including
records that help reveal the whereabouts of such person(s).

(e) The identity of the person(s) who communicated with the user ID about
matters relating to the above offenses, including records that help reveal
their whereabouts.

III. Method of Delivery.
Dropbox, Inc. shall disclose responsive data, if any, by sending said response

to HSI Special Agent Scott Sikes, 140 Richard Jackson Blvd., Suite 170, Panama
Case 5:19-mj-00109-MJF Document 2 Filed 12/09/19 Page 21 of 21

City Beach, FL 32407 by using the U.S. Postal Service or another courier service

notwithstanding 18 U.S.C. §§ 2252 and 2252A or other similar statute or code.
